DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/473,368, filed on 06/25/2019.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  the term “a second User Information field” in line 5 of claim 1 seems to refer to “a second User Information field” in line 3. If this is true, it is suggested to replace “a second User Information field” in line 5 to –the second User Information field --.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  claim 18 recites the same claim limitation as in claim 9, and both claim 18 and claim 9 are dependent claims of independent claim 1. Claim 18 seems to be a dependent claim of claim 10. If this is true, it is suggested to replace “The communication method according to claim 1” in line 1 to – The communication method according to claim [[1]] 10--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11071140 B2 in view of 

Current application 17/353375
U.S. Patent No. 11071140 B2
Claim 1 (similarly for claim 10)
Claim 1 (similarly for claim 10)
1. A communication apparatus, comprising :a receiver which, in operation, receives a trigger frame comprising a first User Information field and a second User Information field, the first User Information field comprising a first terminal ID subfield and a first Resource Unit (RU) Allocation subfield, and a second User Information field comprising a second terminal ID subfield and a second RU Allocation subfield, wherein a value which is not to be used for a terminal ID is set to the first terminal ID subfield for Random Access, the first RU Allocation subfield indicates a starting RU of one or more contiguous Random Access RUs (RA-RUs), and the first User Information field further comprises a first number of RA-RU subfield indicating a first number of RUs in the one or more contiguous RA-RUs; and a transmitter which, in operation, transmits an uplink signal using at least one of the one or more contiguous RA-RUs.
1. A communication apparatus comprising:
circuitry which, in operation, generates a trigger frame that solicits uplink transmission, the trigger frame comprising a first User Information field that comprises a first terminal ID subfield and a first Resource Unit (RU) Allocation subfield and a second User Information field that comprises a second terminal ID subfield and a second RU Allocation subfield, wherein in a case where an unused value which is not to be used for a terminal ID is set to the first terminal ID subfield for Random Access, the first RU Allocation subfield indicates a starting RU of one or more contiguous Random Access RUs (RA-RUs), and the first User Information field further comprises a first total number of RA-RU subfield indicating a first total number of RUs in the one or more contiguous RA-RUs; and
a transmitter which, in operation, transmits the generated trigger frame.
It is noted that Pat’140 does not explicitly teach in the claim receiver and transmitter. 
However, Adachi from the same or similar fields of endeavor teaches the use of: receiver and transmitter. frame (Adach: para. [0280] and FIG. 21 terminal receives from the base station a trigger frame (trigger frame for random access) specifying plural STA-unspecified RUs (resource unit for random access) (S101) and para. [0097-0099], and para. [0299] and FIG. 24 configuration of a terminal includes one or a plurality of antennas 1 to n (n is an integer equal to or greater than 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Guo in the apparatus and method of Adachi. One of ordinary skill in the art would be motivated to do so for performing communication (Adachi: para. [0043]).

Claims 2 (similarly for claim 11)
Claims 2 (similarly for claim 11)
2. The communication apparatus according to claim 1, wherein a first set of contiguous RA-RUs that are allocated by the first User Information field do not overlap with a second set of contiguous RA-RUs that are allocated by the second User Information field.
2. The communication apparatus according to claim 1,
wherein the trigger frame comprises the first User Information field and the second User Information field; and
wherein a first set of contiguous RA-RUs that are allocated by the first User Information field do not overlap with a second set of contiguous RA-RUs that are allocated by the second User Information field.

Claims 3 (similarly for claim 12)
Claims 3 (similarly for claim 12)
3. The communication apparatus according to claim 1, wherein the second User Information field that indicates a RU, and in a case that the RU indicated by the second User Information field is included in the one or more contiguous RA-RUs, the indicated RU is excluded from RA-RUs candidates.
3. The communication apparatus according to claim 1, wherein in a case where the trigger frame comprises the first User Information field to which the unused value is set and the second User Information field that indicates a RU, and in a case where the indicated RU is included in the one or more contiguous RA-RUs, the indicated RU is excluded from RA-RUs candidates.
Claims 4 (similarly for claim 13)
Claims 4 (similarly for claim 13)
4. The communication apparatus according to claim 1, wherein a coding type and a Modulation and Coding Scheme (MCS) are configured separately for a first set of consecutive RA-RUs that are allocated by the first User Information field and a second set of consecutive RA-RUs that are allocated by the second User Information field.
4. The communication apparatus according to claim 1,
wherein a coding type and a Modulation and Coding Scheme (MCS) are configured separately for a first set of consecutive RA-RUs that are allocated by the first User Information field and a second set of consecutive RA-RUs that are allocated by the second User Information field.

Claims 5 (similarly for claim 14)
Claims 5 (similarly for claim 14)
5. The communication apparatus according to claim 1, wherein a first value is set to the first terminal ID subfield for a terminal that is associated with the communication apparatus, and a second value is set to the second terminal ID subfield for another terminal that is not associated with the communication apparatus, the second value being different from the first value.
5. The communication apparatus according to claim 1, wherein the circuitry sets a first unused value to the first terminal ID subfield for a terminal that is associated with the communication apparatus, and sets a second unused value to the second terminal ID subfield for another terminal that is not associated with the communication apparatus, the second unused value being different from the first unused value.
Claims 6 (similarly for claim 15)
Claims 6 (similarly for claim 15)
6. The communication apparatus according to claim 1, wherein a restriction condition of a terminal that transmits a Random Access signal is associated with each of a first value and a second value.
6. The communication apparatus according to claim 1, wherein a restriction condition of a terminal that transmits a Random Access signal is associated with each of a first unused value and a second unused value.

Claims 7 (similarly for claim 16)
Claims 7 (similarly for claim 16)
7. The communication apparatus according to claim 1, wherein restriction information is set in the first User Information field, the restriction information indicating restriction on transmission of the uplink signal.
7. The communication apparatus according to claim 1, wherein the circuitry sets restriction information in the first User Information field, the restriction information indicating restriction on transmission of an uplink signal.
Claims 8 (similarly for claim 17)
Claims 8 (similarly for claim 17)
8. The communication apparatus according to claim 7, wherein the restriction is applied to a terminal to which the one or more contiguous RA-RUs are indicated by using the first User Information field.
8. The communication apparatus according to claim 7, wherein the restriction is applied to a terminal to which the one or more contiguous RA-RUs are indicated by using the first User Information field.
Claims 9 (similarly for claim 18)
Claims 9 (similarly for claim 18)
9. The communication apparatus according to claim 1, wherein restriction information is set in a Common Information field for carrying control information common for a plurality of terminals, the restriction information indicating restriction on transmission of the uplink signal.
9. The communication apparatus according to claim 1, wherein the circuitry sets restriction information in a Common Information filed for carrying control information common for a plurality of terminals, the restriction information indicating restriction on transmission of an uplink signal.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. US20170127453A1, hereinafter Adachi in view of Guo et al. US20190082461A1, hereinafter Guo. 
Regarding claim 1. Adachi teaches a communication apparatus (Adach: para. [0280] and FIG. 21 terminal receives from the base station a trigger frame (trigger frame for random access) specifying plural STA-unspecified RUs (resource unit for random access) (S101) and para. [0097-0099], and para. [0299] and FIG. 24 configuration of a terminal includes one or a plurality of antennas 1 to n (n is an integer equal to or greater than 1), comprising:
a receiver which, in operation, receives a trigger frame (Adach: para. [0280] and FIG. 21 terminal receives from the base station a trigger frame (trigger frame for random access) specifying plural STA-unspecified RUs (resource unit for random access) (S101) and para. [0097-0099], and para. [0299] and FIG. 24 configuration of a terminal includes one or a plurality of antennas 1 to n (n is an integer equal to or greater than 1)
comprising a first User Information field and a second User Information field, the first User Information field comprising a first terminal ID subfield and a first Resource Unit (RU) Allocation subfield (Adachi: Fig. 9 and  FIG. 10. Each of the terminal information fields 1 to n includes a pair (set) of the RU field (RU_1 to RU_n) and the AID field (AID_1 to AID_n) as an example and para. [0101]),
 and a second User Information field comprising a second terminal ID subfield and a second RU Allocation subfield (Adachi: Fig. 9 and  FIG. 10. Each of the terminal information fields 1 to n includes a pair (set) of the RU field (RU_1 to RU_n) and the AID field (AID_1 to AID_n) as an example and para. [0101]), 
wherein a value which is not to be used for a terminal ID is set to the first terminal ID subfield for Random Access (Adachi: para. [0101 & 0098] The AID field is set to an identifier (AID) of the terminal assigned to the resource unit or information indicating that usage of the resource unit is specified to no specific terminal (i.e., STA-unspecified RU). The information that the usage is specified to no specific terminal is represented by X as a value of an unused AID. The resource unit having X set therein is a resource unit which may be used by any terminal, that is, the resource unit for random access or STA-unspecified RU), 
the first RU Allocation subfield indicates a starting RU of one or more contiguous Random Access RUs (RA-RUs) (Adachi: Fig. 7 and 10, para. [0106-0107] the trigger frame for random access 501 specifies four resource units (RU#1, RU#2, RU#3, and RU#4), and every resource unit has the AID set to X, and in para. [0044] these RU#1, RU#2, RU#3, and RU#4 and FIG. 2 illustrates the resource units (RU#1, RU#2 . . . RU#K) arranged within a continuous frequency domain of one channel (which is described here as the channel M). A plurality of subcarriers orthogonal to each other are arranged in the channel M, and a plurality of resource units including one or a plurality of continuous subcarriers are defined within the channel M), and 
the first User Information field further comprises a RA-RU subfield (Adachi: para. [0104 & 0100-0103] Note that n (the number of sets of the RU field and the AID field) may be fixed or variable. In the case of the variable value, a value of n may be set in the common information field or a field notifying the end of the RU/AID field may be provided); and
a transmitter which (Adach: para. [0280] and FIG. 21 terminal receives from the base station a trigger frame (trigger frame for random access) specifying plural STA-unspecified RUs (resource unit for random access) (S101) and para. [0097-0099], and para. [0299] and FIG. 24 configuration of a terminal includes one or a plurality of antennas 1 to n (n is an integer equal to or greater than 1), in operation, transmits an uplink signal using at least one of the one or more contiguous RA-Rus (Adachi: para. [0192] The base station, after transmitting the Multi-STA BA frame 507, transmits the trigger frame for random access 503 at a predetermined timing or an arbitrary timing. The trigger frame for random access 503 has a structure similar to the trigger frame for random access 501, and specifies RU#1 to RU#4 as the STA-unspecified RU. Note that any transmission may be performed between after the transmission of the Multi-STA BA frame 507 and before the transmission of the trigger frame for random access 503. For example, the ordinary trigger frame (a trigger frame specifying a terminal for each resource unit) may be transmitted by the base station such that the terminals use respective specified resource unit to perform communication in uplink transmission (UL-OFDMA)). 
It is noted that Adachi does not explicitly disclose: the first User Information field further comprises a first number of RA-RU subfield indicating a first number of RUs in the one or more contiguous RA-Rus.
However, Guo from the same or similar fields of endeavor teaches the use of: the first User Information field further comprises a first number of RA-RU subfield indicating a first number of RUs in the one or more contiguous RA-Rus (Guo: [0096] the user information part may include eighth indication information I8 used to indicate a quantity of minimum RUs occupied by each random access sub-channel) in the contiguous RA-RUs (Guo: FIG. 11b shows an example of 3 Random Access in contiguous RA-RUs). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Guo in the apparatus and method of Adachi. One of ordinary skill in the art would be motivated to do so for efficiently indicate a communication resource to the station (Guo: para. [0082]).

Regarding claims 2 and 11, Adachi and Guo teach the communication apparatus according to claim 1, wherein a first set of contiguous RA-RUs that are allocated by the first User Information field do not overlap with a second set of contiguous RA-RUs that are allocated by the second User Information field (Adachi: para. [0130] and Fig. 2 RU#1, RU#2 RU#K do not overlap with each other).

Regarding claims 3 and 12, Adachi and Guo teach the communication apparatus according to claim 1,
wherein the second User Information field that indicates a RU, and in a case that the RU indicated by the second User Information field is included in the one or more contiguous RA-RUs(Guo: FIG. 11b shows an example of 3 Random Access in contiguous RA-RUs), the indicated RU is excluded from RA-RUs candidates (Adachi: para. [0098] Such a resource unit may be called an “STA-unspecified RU”. The trigger frame may define that resource units except STA-unspecified RUs out of the plural resource units offered for UL-OFDMA are allocated to specific terminals. In this case, the resource units except the STA-unspecified RUs are used by only the specific terminals. That is, the STA-unspecified RU is a resource unit which is permitted to be selected randomly and used (uplink transmission) among plural terminals. The trigger frame specifying the STA-unspecified RUs for at least a part of the resource units is called the trigger frame for random access. Para. [0106-0107] the trigger frame for random access 501 may specify more resource units, or an AID of a specific terminal may be specified for a part of the resource units). One of ordinary skill in the art would be motivated to do so for efficiently indicate a communication resource to the station (Guo: para. [0082]).

Regarding claims 4 and 13, Adachi and Guo teach the communication apparatus according to claim 1,
wherein a coding type and a Modulation and Coding Scheme (MCS) are configured separately for a first set of consecutive RA-RUs that are allocated by the first User Information field and a second set of consecutive RA-RUs that are allocated by the second User Information field (Adachi: para. [0130] Parameter information such as the MCS or the like for each terminal may be specified in the terminal information field, common information field, or the like in the trigger frame for random access 501 such that each terminal generates the frame in accordance with the parameter information and transmits the frame).

Regarding claims 5 and 14, Adachi and Guo teach the communication apparatus according to claim 1,
wherein a first value is set to the first terminal ID subfield for a terminal that is associated with the communication apparatus (Adachi: para. [0073] the AID is assigned from the base station to the terminal at this point, and the terminal enters a state where the AID is enabled. In a state where this base station is connected to (have Association with) the terminal), and a second value is set to the second terminal ID subfield for another terminal that is not associated with the communication apparatus, the second value being different from the first value (Adachi: para. [0073] AID is null on a terminal that has not had the association process with any base station. It can also be said that the state where the AID is null is a state where the AID is not assigned), the second unused value being different from the first unused value (Ahn: Fig. 10 and para. [0125] the first AID set may include AIDs from 0 to 2007, and the second AID set may include AIDs after 2008).

Regarding claims 6 and 15, Adachi and Guo teach the communication apparatus according to claim 1,
wherein a restriction condition of a terminal that transmits a Random Access signal is associated with each of a first value and a second value (Adachi: para. [0100] The common information field is set to notify information common to the plural terminals. For example, information specifying a format of the terminal information field, information specifying a length of the packet transmitted in response, information representing an intended purpose (or use application) of the trigger frame, and information specifying a type of the frame to be transmitted in response to the trigger frame can be also set therein. And para. [0130] Parameter information such as the MCS or the like for each terminal may be specified in the terminal information field, common information field, or the like in the trigger frame for random access 501 such that each terminal generates the frame in accordance with the parameter information and transmits the frame).

Regarding claims 7 and 16, Adachi and Guo teach the communication apparatus according to claim 1,
wherein restriction information is set in the first User Information field, the restriction information indicating restriction on transmission of the uplink signal (Adachi: para. [0100] The common information field is set to notify information common to the plural terminals. For example, information specifying a format of the terminal information field, information specifying a length of the packet transmitted in response, information representing an intended purpose (or use application) of the trigger frame, and information specifying a type of the frame to be transmitted in response to the trigger frame can be also set therein. And para. [0130] Parameter information such as the MCS or the like for each terminal may be specified in the terminal information field, common information field, or the like in the trigger frame for random access 501 such that each terminal generates the frame in accordance with the parameter information and transmits the frame).

Regarding claims 8 and 17, Adachi and Guo teach the communication apparatus according to claim 7,
wherein the restriction is applied to a terminal to which the one or more contiguous RA-RUs are indicated by using the first User Information field (Adachi: para. [0100] The common information field is set to notify information common to the plural terminals. For example, information specifying a format of the terminal information field, information specifying a length of the packet transmitted in response, information representing an intended purpose (or use application) of the trigger frame, and information specifying a type of the frame to be transmitted in response to the trigger frame can be also set therein. And para. [0130] Parameter information such as the MCS or the like for each terminal may be specified in the terminal information field, common information field, or the like in the trigger frame for random access 501 such that each terminal generates the frame in accordance with the parameter information and transmits the frame).

Regarding claims 9 and 18, Adachi and Guo teach the communication apparatus according to claim 1,
wherein restriction information is set in a Common Information field for carrying control information common for a plurality of terminals, the restriction information indicating restriction on transmission of the uplink signal (Adachi: para. [0100] The common information field is set to notify information common to the plural terminals. For example, information specifying a format of the terminal information field, information specifying a length of the packet transmitted in response, information representing an intended purpose (or use application) of the trigger frame, and information specifying a type of the frame to be transmitted in response to the trigger frame can be also set therein. And para. [0130] Parameter information such as the MCS or the like for each terminal may be specified in the terminal information field, common information field, or the like in the trigger frame for random access 501 such that each terminal generates the frame in accordance with the parameter information and transmits the frame).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892

Adachi et al. US 10966214 B2 teaches  Each of terminal information fields 1 to n includes a pair (set) of the RU field (RU_1 to RU_n) and the AID field (AID_1 to AID_n) as an example. The RU field is set to an identifier of a resource unit that can be used. The AID field is set to an identifier (AID) of the terminal assigned to the resource unit or information indicating that usage of the resource unit is specified to no specific terminal (i.e., STA-unspecified RU). In the embodiment, the information that the usage is specified to no specific terminal is represented by X as a value of an unused AID. X is a value of the AID not assigned to any terminal, and has a value defined beforehand in the system or by the standard, or a value arbitrarily defined by the base station. The value of X may be notified by means of a management frame such as a beacon frame from the base station to the terminals. The resource unit having X set therein is a resource unit which may be used by any terminal, that is, the resource unit for random access or STA-unspecified RU.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468